Martin /.,
delivered the opinion of the court.
The defendant is appellant from a judgment against him, on bis promissory note, payable at the plaintiffs’ domicil in New-Orleans. The answer admits his signature, but denies •that the plaintiffs have shown any cause of action.
The plaintiffs state in their petition, that on the maturity of the note, they examined their books, and ascertained that the defendant had no funds to his credit.
The defendant failed to answer interrogatories propounded to him, requiring him to state, whether he had any funds in the hands of the plaintiffs at the maturity of the note or not, and they were taken for confessed.
' Judgment was, in our opinion, properly rendered against the defendant, and damages are asked.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs and ten per cent, damages.